DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. The Tang reference still applies albeit in obviousness-type form as necessitated by amendment. The objection to the title and the USC 112 rejections have been obviated by amendment.
Applicant has amended the claims similarly to that discussed in the Interview conducted on 8/26/22. While a lid has further been added that establishes the up-down direction, the substance of the amendment and the relevant Remarks pertain to the orientation of the battery mount and its opening. Essentially, Applicant is positing that the opening of the battery mount facing upwards is patentably distinct from that of Tang which faces forwards. But as stated by Examiner in the interview, the Office does not concur with this position. Simply reorienting the direction in which the battery is input is not a patentable distinction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0132356 A1).
Regarding claim 1, Tang discloses an apparatus comprising: a main container 10,11 including a refrigeration compartment (paragraph 37); a lid 20 covering the main container 11 in a closed position and above the main container 10 in an up-down direction in the closed position (see Figure 3); an evaporator 33 on the main container 10 (paragraph 38); a compressor 31 and a condenser 34 adjacent to the main container 11 (paragraph 43); at least one battery mount 12 configured to receive battery 40 adjacent to the main container 11 in a detachable manner (paragraph 39) and above the compressor 31 and condenser 34 (see Figure 4). Tang discloses surface guides 410 to attach the battery 40 to the mount 12 slidably (paragraphs 55 & 64 and Figures 3 & 16) but not that the slide direction is up-down. It is the Office’s position that simply reorienting the direction of the mount is not grounds for patentability. See MPEP 2144.04 VI C. It would have been obvious to one having ordinary skill in the art at the time of invention to rearrange the location of the mount in Tang to whatever most appropriate for the size and structure of the cooler.
Regarding claim 2, Tang discloses a battery mount 12 but not a plurality of mounts. Mere duplication of parts is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to duplicate the battery mount of Tang to accommodate multiple batteries to duplicate the value of a single mound and battery.
Regarding claim 4, Tang discloses that the compressor 31 and condenser 34 are at different positions (see Figure 4).
Regarding claim 5, Tang discloses a components (machinery) compartment 13 housing the compressor and condenser (paragraph 43).
Regarding claim 6, Tang discloses that the compressor 31 is below the condenser 34 (see Figure 4). It should be noted that orientation is not defined.
Regarding claims 7-9, Tang discloses a fan 35 capable of providing air through the compartment 13 and a controller 50 (paragraph 54) where the compressor is below the fan 35 (see Figure 4). It should be noted that orientation is not defined.
Regarding claim 10, Tang discloses a battery housing 41 (paragraph 55).
Regarding claim 11, Tang discloses a battery mount 4311 on a first surface 414 of the battery (paragraphs 55-58).
Regarding claims 12 and 13, Tang discloses a battery cover 411 that covers an opening for the battery (paragraph 61).
Regarding claims 14-17, Tang discloses that the battery housing has a terminal 44 on surface 415 for power and data (paragraph 65).
Regarding claim 18, Tang discloses an indentation 417 on bottom surface 415 where the mounts 4321 and 4322 and terminal 44 are above the hole 417 (see Figure 17).
Regarding claims 19 and 20, Tang discloses a fridge cover 20 on top of the compartment 11 (paragraph 37).
Regarding claim 21, Tang discloses an apparatus comprising: a main container 10,11 including a refrigeration compartment (paragraph 37); a lid 20 covering the main container 11 in a closed position and above the main container 10 in an up-down direction in the closed position (see Figure 3); an evaporator 33 on the main container 10 (paragraph 38); a compressor 31 and a condenser 34 adjacent to the main container 11 (paragraph 43); at least one battery mount 12 configured to receive battery 40 adjacent to the main container 11 in a detachable manner (paragraph 39) adjacent to the main container 11 and above the compressor 31 and condenser 34 (see Figure 4); a battery compartment 13 accommodating the mount 12 having an opening in front of the battery compartment 13 (see Figure 4) but not that the opening is facing upward. It is the Office’s position that simply reorienting the direction of the mount/opening is not grounds for patentability. See MPEP 2144.04 VI C. It would have been obvious to one having ordinary skill in the art at the time of invention to rearrange the location of the mount/opening in Tang to whatever most appropriate for the size and structure of the cooler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725